Title: To James Madison from John Steele, 25 April 1808
From: Steele, John
To: Madison, James



Sir
Salisbury April 25th. 1808.

I have been informed by Major Jesse A. Pearson, that he requested a friend at the Federal City some weeks ago to make an offer of his services to the Government, in one of the new Regiments, provided he could obtain the same rank which he now holds in the Militia.  This offer of his services I understand was communicated to the Sectry. for the Department of War about the 16th. inst.  I would have transmitted this recommendation to be presented at the same time, if I had not apprehended that there might seem to be an indelicacy in giving a recommendation for such an appointment before we knew that Congress had passed the law.  He is a native of this county and has been some years a first Major in our Militia, in which station his name may be seen in the Adjutant Generals report to the War Office of this State’s quota of the 100,000 men lately levied, on which occasion he was among those officers who gallantly volunteered.  In addition to these indications of Major Pearson’s zeal for the defence of our Country, I feel no hesitation in assuring you, that I think he wd. make an excellent Officer, and that I consider his pretensions in all respects equal to those of any gentleman in this State, who wd. accept of that rank in the army.  My acquaintance with Genl. Dearborn is not sufficient to authorize me to address this recommendation to him, which I hope you will have the goodness to receive as an apology for the liberty which I have taken in requesting the favor of you to lay it before the President.  I have the honor to be Sir With great respect, Your most obt. servant

Jno. Steele

